DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 12, 17, 19, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Parks et al. (US 2006/0153870 A1).
For claim 1, Parks et al.  discloses a composition (compositions; paragraph [0051]) comprising recombinant VSV vector (paragraph (0072}) and one or more respiratory syncytial virus, RSV, proteins (RSV proteins; paragraph [0141)).
For claim 5, Parks et al. further discloses wherein the gene is RSV G (para 152).
For claim 9, Parks et al. further discloses wherein the gene is RSV F (para 152).
For claim 12, Parks et al.  further discloses wherein the RSV protein is M2-1 protein (such as M2-1 for RSV; paragraph [0062)]).
For claims 17 and 19, Parks et al. further discloses wherein the composition can comprise adjuvant and or carrier (para 170).
For claim 20, Parks et al. further discloses wherein the composition can induce an immune response (para 47). 
	Thus, Parks et al. anticipate the claimed invention. 
Applicant argues that the reference does not teach expressing two or more RSV proteins.
Applicant’s arguments have been fully considered and not found persuasive.
The rejection is modified due to amendment and is set out above. 
Additionally, the other 102 rejections are withdrawn or modified into 103 rejections as necessitated by amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Parks et al. (US 2006/0153870 A1) as applied to claims 1, 5, 9, 12, 17, 19, and 20 above, and Moghaddam Pour et al. (Construction of recombinant fusion protein of influenza, a virus neuraminidase and heat shock protein 70 gene: expression in baculovirus and bioactivity. J Med Life. 2015;8(Spec Iss 4):189-195).
Parks et al. is discussed above.
Parks et al. does not teach HSP70.
	Moghaddam Pour et al. teach that HSP70 is “a potent adjuvant, is commonly used to improve antigen-presenting cell (APC) function and thereby elicit T lymphocytes” (abstract). 
	One of ordinary skill in the art at the effective time of filing would be motivated to use a potent adjuvant and have the expectation of success knowing that it is commonly used to improve APC function and thus elicit T lymphocytes. 
	Thus, it would have been prima facie obvious at the effective time of filing to modify the adjuvant of Parks et al. with HSP70 with the expectation of success because Moghaddam Pour et al. teach that it is a potent adjuvant. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Parks et al. (US 2006/0153870 A1) as applied to claims 1, 5, 9, 12, 17, 19, and 20 above, and Portner et al. (WO 2001/92548, from IDS).
Parks et al. is discussed above.
Parks et al. does not teach specific modifications to the RSV G.
For claims 6, 7 and 8, Portner et al. discloses the composition of claim 7, and further discloses wherein the codon-optimized RSV G protein is encoded by a nucleic acid comprising SEQ ID NO: 1 (SEQ ID NO: 1 of the instant PCT application is 100% identical to SEQ ID NO: 1
of the Portner et al. reference, identified as an RSV G protein; page 6, lines 19-20). It meets the limitation of claim 6 as it is a full length RSV G protein
One of ordinary skill in the art at the effective time of filing would be motivated to use a modified gene to improve expression or immunogenicity and have the expectation of success knowing that these genes function well.
	Thus, it would have been prima facie obvious at the effective time of filing to modify the RSV G of Parks et al. with the genes of Portner et al. with the expectation of success. 

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parks et al. (US 2006/0153870 A1) as applied to claims 1, 5, 9, 12, 17, 19, and 20 above, and Graham et al. (US2010/0247621).
Parks et al. is discussed above.
Parks et al. does not teach specific modifications to the RSV F.
For claim 10, Graham et al. discloses wherein the F-protein is codon-optimized F protein, paragraphs (00153), [0226).
For claim 13, Graham et al. discloses wherein the RSV protein can be N protein, paragraphs (0014).

One of ordinary skill in the art at the effective time of filing would be motivated to use a modified gene to improve expression and have the expectation of success knowing that the gene functions and to express other RSV proteins.
	Thus, it would have been prima facie obvious at the effective time of filing to modify the RSV G of Parks et al. with the gene of Graham et al. or add addition genes suggested by in Graham et al. with the expectation of success. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parks et al. (US 2006/0153870 A1) as applied to claims 1, 5, 9, 12, 17, 19, and 20 above, and Wathen et al. (Characterization of a novel human respiratory syncytial virus chimeric FG glycoprotein expressed using a baculovirus vector. J Gen Virol. 1989 Oct;70 ( Pt 10):2625-35).
Parks et al. is discussed above.
Parks et al. does not teach RSV FG fusion.
For claim 12, Wathen et al. teach a fusion of the RSV F and G proteins (abstract and Figure 2). 
One of ordinary skill in the art at the effective time of filing would be motivated to use the RSV FG to allow expression cassette to express two useful RSV protein that block spread and entry (Wathen et al. page 2634 top)
	Thus, it would have been prima facie obvious at the effective time of filing to modify the RSV G and F of Parks et al. with the gene of Wathen et al. with the expectation of success. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648